DETAILED ACTION
This is the First Office Action on the Merits based on the 16/508,243 application filed on 07/10/2019 and which claims as originally filed have been considered in the ensuing action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Application 16/508,243 is a continuation of application 16/397,726 filed 04/29/2019 now abandoned, which is a continuation of PCT/US2017/059412 filed 10/31/2017 which claims priority to a provisional filed 10/31/2016. Application 16/508,243 has priority to 10/31/2016.

Election/Restrictions
Applicant’s election without traverse of Species H (Figures 9A-9K) directed to a low profile aligned connector in the reply filed on 02/01/2021 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/10/2019 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. The Examiner acknowledges that the foreign and NPL references are found in the parent application.

Claim Objections
Claim 1 is objected to because of the following informalities:  
On lines 7-8, “the connectors” should be corrected to ---the plurality of connectors---
On line 9, “the connectors” should be corrected to ---the plurality of connectors--- 
On line 12, “the centerlines” should be corrected to ---the upper and lower centerlines---
On line 12, “ angle Γ (gamma angle)” should be corrected to ---gamma angle--- to be consistent with the dependent claims
Claim 2 is objected to because of the following informalities:  
On line 1, “A rebounding” should be corrected to ---The rebounding---
On lines 8-9, “angle β (beta angle)” should be corrected to ---beta angle---- to be consistent with the dependent claims
Claim 3 is objected to because of the following informalities:  
On line 1, “A rebounding” should be corrected to ---The rebounding---
Claim 4 is objected to because of the following informalities:  
On line 1, “A rebounding” should be corrected to ---The rebounding---
Claim 5 is objected to because of the following informalities:  
On line 1, “A rebounding” should be corrected to ---The rebounding---
Claim 6
On line 1, “A rebounding” should be corrected to ---The rebounding---
Claim 7 is objected to because of the following informalities:  
On line 1, “A rebounding” should be corrected to ---The rebounding---
Claim 8 is objected to because of the following informalities:  
On line 1, “A rebounding” should be corrected to ---The rebounding---
Claim 12 is objected to because of the following informalities:  
On line 1, “A rebounding” should be corrected to ---The rebounding---
On line 9, “the axes of both the upper portion and the lower portion” should be corrected to ---both the upper axis and the lower axis---
On line 10, “angle β (beta angle)” should be corrected to ---beta angle----
On line 15, “the centerlines” should be corrected to ---the upper and lower centerlines---
Claim 13 is objected to because of the following informalities:  
On lines 7-8, “the connectors” should be corrected to ---the plurality of connectors---
On line 13, “914” should be deleted
On line 15, “the connectors” should be corrected to ---the plurality of connectors---
On line 18, “the centerlines” should be corrected to –the upper and lower centerlines---
On line 18, “ angle Γ (gamma angle)” should be corrected to ---gamma angle--- to be consistent with the dependent claims
Claim 14 is objected to because of the following informalities:  
On line 1, “A rebounding” should be corrected to ---The rebounding---
Claim 15 is objected to because of the following informalities:  
On line 1, “A rebounding” should be corrected to ---The rebounding---
Claim 16 is objected to because of the following informalities:  
On lines 7-8, “the connectors” should be corrected to ---the plurality of connectors---
On line 15, “the axis of the upper portion and the axis of the lower portion” should be corrected to ---the upper axis of the upper portion and the lower axis of the lower portion----
On lines 15-16, “angle β (beta angle)” should be corrected to ---beta angle----
On line 17, “the axes of the upper portion and the lower portion” should be corrected to ---the upper and lower axes---
On line 19, “the connectors” should be corrected to ---the plurality of connectors---
On line 22, “ angle Γ (gamma angle)” should be corrected to ---gamma angle---
Claim 17 is objected to because of the following informalities:  
On line 1, “A rebounding” should be corrected to ---The rebounding---
Claim 18 is objected to because of the following informalities:  
On line 1, “A rebounding” should be corrected to ---The rebounding---
Claim 19 is objected to because of the following informalities:  
On line 1, “A rebounding” should be corrected to ---The rebounding---
Claim 20 is objected to because of the following informalities:  
On line 1, “A rebounding” should be corrected to ---The rebounding---
Claim 21 is objected to because of the following informalities:  
On line 1, “A rebounding” should be corrected to ---The rebounding---
Claim 22 is objected to because of the following informalities:  
On line 1, “A rebounding” should be corrected to ---The rebounding---
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the limitation “at least one of the connectors” on line 9 is unclear. It is unclear if the “at least one of the connectors” on line 9 is the same as that claimed on lines 7-8 or an additional component. 
	Regarding claim 1, the limitation “the perimeter” on line 5 lacks antecedent basis.
Regarding claim 2, the limitation “the upper cordlike receiving channel” on line 3 lacks antecedent basis and is unclear. It is unclear if this limitation refers to the previously claimed “the upper receiving channel” of claim 1 or an additional component.
	Regarding claim 2, the limitation “the top” on lines 3-4 lacks antecedent basis. 
	Regarding claim 2, the limitation “the bottom” on line 6 lacks antecedent basis. 
Regarding claim 12, the limitation “the upper cordlike receiving channel” on line 3 lacks antecedent basis and is unclear. It is unclear if this limitation refers to the previously claimed “the upper receiving channel” of claim 1 or an additional component.
	Regarding claim 12, the limitation “the top” on lines 3-4 lacks antecedent basis. 
	Regarding claim 12, the limitation “the bottom” on line 6 lacks antecedent basis. 	
	Regarding claim 12, the addition of “substantially” on lines 9 and 16 renders the claim indefinite, as the metes and bounds of “substantially” have not been adequately described in the specification.
	Regarding claim 12, claim 12 contains multiple periods on lines 10, 12, 13 and 19. Applicant is reminded that the claims must consist of a single sentence. 
	Regarding claim 12, the limitation “the diameter” on line 10 lacks antecedent basis.
	Regarding claim 12, the limitation “the connector” on lines 10-11 lacks antecedent basis and is unclear. It is unclear if “the connector” is part of the “plurality of connectors” of claim 1 and/or refers to “at least one of the connectors” of claim 1.  All instances of “the connector” are similarly unclear. 
	Regarding claim 12, the limitation “the separation” on line 11 lacks antecedent basis.
Regarding claim 12, the limitation “an angle Γ (gamma angle)” on line 15 is unclear. It is unclear if the limitation refers to the previously claimed “an angle Γ (gamma angle)” or is an additional angle. Further, “an angle Γ (gamma angle)” should be corrected to ---a gamma angle--- for consistency. 
	Regarding claim 12, the limitation “the elastic member” on line 19 lacks antecedent basis and is unclear. It is unclear if “the elastic member” refers to the previously claimed “at least one cordlike flexible elastic member” or an additional component. 
	Regarding claim 13, the limitations “the upper cordlike receiving channel” on line 10, “the top” on lines 10-11, “the lower receiving channel” on line 13, and  “the bottom on lines 13-14 lack antecedent basis. 
	Regarding claim 13, the limitation “an upper receiving channel and a lower receiving channel” on lines 15-16 is unclear. It is unclear if “an upper receiving channel” refers to the previously claimed “the upper cordlike receiving channel” of line 10, and if “the lower receiving channel” refers to “the lower receiving channel” on line 13 or to additional components. 
	Regarding claim 15, the limitations “the uppermost” on line 5 and “the location” of line 5 lack antecedent basis.
Regarding claim 16, the limitations “the upper cordlike receiving channel” on line 10, “the top” on lines 10-11, “the lower receiving channel” on line 13, and  “the bottom on lines 13-14 lack antecedent basis. 
	Regarding claim 16, the limitation “an upper receiving channel and a lower receiving channel” on line 19 is unclear. It is unclear if “an upper receiving channel” refers to the 
Regarding claim 16, claim 16 contains multiple periods on lines 18 and 25. Applicant is reminded that the claims must consist of a single sentence.


Allowable Subject Matter
Claims 1-8 and 12-22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to teach or suggest a rebounding device in combination with all the structural and functional limitations of the independent claims and further a plurality of connectors attached to a for receiving an elastic member, wherein at least one connector has an upper receiving channel having an upper centerline and a lower receiving channel having a lower centerline, wherein the upper and lower centerlines extend at a gamma angle relative to one another as viewed parallel to the upper surface of the rebounding mat and perpendicular to at least one of the upper centerline and the lower centerline, wherein the gamma angle is between 5 and 25 degrees. 
The closest prior art of record includes Publicover et al (US 2013/0316876) and de Boer (US 2016/0096056).


De Boer discloses a rebounding device (see Figure 1), a plurality of connectors (see Figure 4), and at least one cord (16) extending between the connectors and the frame member (see Figure 4A), wherein each of the plurality of connectors has an upper receiving channel (22) with a centerline and a lower receiving channel (22) with a centerline. De Boer fails to disclose that the upper and lower centerlines extend at a gamma angle relative to one another as viewed parallel to the upper surface of the rebounding mat and perpendicular to at least one of the upper centerline and the lower centerline, wherein the gamma angle is between 5 and 25 degrees.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN M ANDERSON whose telephone number is (313)446-6531.  The examiner can normally be reached on M-TH 6 a.m. -4 p.m. (Arizona).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Megan Anderson/             Primary Examiner, Art Unit 3784